Citation Nr: 0127557	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for an infection of 
the skin and bilateral inguinal area lymph nodes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from November 1967 
to August 1970.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Baltimore, Maryland (hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into VA's 
adjudication process.  The RO informed the veteran of this 
change in the law in October 2001, and in a statement dated 
that same month, he indicated he had no new evidence to 
submit in support of his claim.

Under the applicable criteria, when entitlement to a benefit, 
such as an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant without good cause fails to report for such an 
examination or re-examination, the claim shall be denied.  38 
C.F.R. § 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).  The veteran failed to report for a VA 
examination in September 2000.  

Unfortunately, a review of the claims file reveals no 
documentation that the veteran was notified of this 
examination.  The veteran was informed in the supplemental 
statement of the case dated in October 2001, that he failed 
to report for the September 2000 examination, and the 
consequences of such a failure.  Nevertheless, there is no 
evidence documenting that the veteran was informed of the 
scheduled examination in the claims file.  Thus, further 
development of this issue is required prior to appellate 
review.  In this regard, under 38 U.S.C.A. § 5103 (West Supp. 
2001) of the VCAA, the Secretary must notify the claimant of 
any evidence necessary to substantiate the claim.  Here, that 
evidence would have been the need to notify the appellant to 
report for a VA examination.  Without, however, documentary 
evidence showing that the appellant was indeed notified of 
his scheduled examination, the Board cannot conclude that the 
heightened duty to assist requirements of the VCAA have been 
fulfilled.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Documentation showing that notice 
scheduling the examination dated in 
September 2000 was sent to the last known 
address of the veteran should be obtained 
and incorporated into the claims file.  

If such documentation can not be 
obtained, the veteran should be afforded 
a VA dermatology examination to determine 
the nature and extent of his 
service-connected skin and lymph node 
infection of the inguinal area.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All clinical findings, to 
include exact measurement of the affected 
areas should be reported in detail.  The 
dermatologist should also state whether 
the affected area is tender or painful, 
or is poorly nourished with repeated 
ulceration.  The examiner should comment 
on the presence or absence of ulceration, 
extensive exfoliation, crusting, and 
systemic or nervous manifestations; and 
whether the skin disorder produces 
exceptional repugnance or physical 
impairment.  Any indicated diagnostic 
tests and studies should be accomplished.  
A complete rationale for all opinions 
should be provided.  The report should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

